Title: To Thomas Jefferson from John Davis, 28 January 1802
From: Davis, John
To: Jefferson, Thomas


          
            Sir,
            Baltimore, Jany 28, 1802.
          
          I receive your polite Letter, dated Monticello, at the moment I am about to usher into the World a pamphlet of my production, which I beg permission to present you with. I shall be pardoned, I hope, for having taken a slice from a corner of the Massachusetts’ Cheese, when I observe that it has filled my purse, & enabled me to prosecute my studies more uninterruptedly.—Such productions are apparently trifling, but I think it is recorded of some British Statesman that he thought the ballads of a Country might propagate just or false nations.
          I am, Sir, With profound respect, Your most obedient Servant,
          
            John Davis
          
        